Per Curiam:

Plaintiff’s action was one to recover damages for the publication of an alleged libel. The libelous matter was contained in a letter written by the defendant’s cashier, which closed with the following sentence : “I hope that you will give this matter due consideration, and trust that you will treat it as strictly confidential.”
The action was begun more than one year after the writing of the letter, and is barred, unless saved by the allegation which the petition contained, that its publication was not discovered, by reason of fraudulent concealment, until within one year prior to the commencement of the action. Admitting that the matter contained in the letter was libelous, and admitting that the sentence above quoted amounts to a fraudulent concealment, upon neither ■of which we express an opinion, the question falls within the principle discussed and decided by this court in the case of Railway Co. v. Grain Co., ante, page 585, 75 Pac. 1051, and will be governed by the ruling in that case.
It follows that the judgment of the district court in sustaining the demurrer of the defendant to the petition, and rendering judgment against the plaintiff for costs, is correct and must be affirmed.